El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
En 4 de mayo de 1929, Candelario Quiñones reconoció deber a sus sobrinos Francisco y Remedios López Quiñones, en documento auténtico otorgado ante notario, la cantidad de $383.40, que según el otorgante heredaron dichos sobrinos de sus padres Pedro López y Faustina Jovita Quiñones y de su abuela Lorenza Quiñones, y que fueron entregados a Cande-lario Quiñones.
En 6 de noviembre de 1930, Francisco López Quiñones promovió ante la Corte de Distrito de San Juan, bajo el No. 13,450, una demanda contra Candelario Quiñones reclamán-dole la deuda de $383.40 reconocida por el último, con sus intereses del 1 por ciento mensual desde julio de 1894 hasta octubre de 1930, ascendiendo la participación del referido Francisco López Quiñones a la cantidad de $1,027.51.
En su contestación a la demanda de su sobrino aceptó Candelario Quiñones el otorgamiento de la escritura y alegó que con motivo de encontrarse ya en una edad muy avanzada y desde hace muchos años abandonado por su esposa, que lo es doña Hermógenes Ascencio, y con el fin y propósito de cas-tigar a ésta por su comportamiento desconsiderado para con él, no pudiendo por otro medio tener libre disposición de sus bienes por haberle sido revocado por aquélla, su esposa, el poder que le había sido conferido para regir y administrar dichos bienes, que se concretan a una finca rústica, única pro-piedad que posee, sita en el barrio Gruzmán Abajo, de Río Grande, puesto de acuerdo con sus dos sobrinos, y a instan-cias de éstos, convinieron en simular, como simularon, una deuda, para que, ocurrido su fallecimiento, sus referidos so-*845brinos se incautaran de su propiedad en cobro de la expre-sada deuda así reconocida por él; que en consideración a ese convenio falso y simulado fué que se otorgó la escritura de reconocimiento de deuda, comprometiéndose ambos hermanos a otorgar y suscribir un documento privado en el que éstos se comprometieran a no instar el cobro de la expresada deuda durante la vida del supuesto deudor, y cuyo documento pri-vado no solamente no lia sido otorgado por sus sobrinos men-cionados, sino que, por el contrario, han tratado y tratan de ejercitar el cobro de dicha deuda por la vía judicial.
El día señalado para la vista de este caso el abogado de Candelario Quiñones, quien había presentado una moción de suspensión que fué declarada sin lugar, manifestó que no te-niendo su prueba en la corte en aquellos momentos no podía entrar en juicio, y se retiró. Celebrada la vista, la corte dictó sentencia con fecha 25 de marzo de 1931, condenando al refe-rido Candelario Quiñones a pagar al demandante Francisco López Quiñones la cantidad reclamada.
En 11 de marzo de 1931 Remedios López Quiñones radicó otra demanda en la Corte de Distrito de San Juan, bajo el No. 14,183, contra el mismo Candelario Quiñones, reclamán-dole el pago de $1,027.51, procedente de la deuda reconocida en escritura pública por el demandado.
Contestó el demandado bajo juramento, alegando la simu-, lación de la alegada escritura de 4 de marzo de 1929, en tér-minos idénticos a los que utilizara al contestar la demanda interpuesta por Francisco López Quiñones.
El demandado Candelario Quiñones falleció en 2 de julio de 1931, estando pendiente esta acción, y sus herederos Juan Bernabé, León Quiñones y María Hermógenes Ascencio pi-dieron que se les tuviera como subrogados en el caso y soli-citaron sentencia declarando con lugar la demanda por ha-berse convencido después de una minuciosa investigación de que los hechos alegados en la' misma por el demandante son completamente ciertos. La corte dictó sentencia condenando: *846a los demandados a satisfacer la suma reclamada en la de-manda.
Con fecha 13 de febrero de 1931 el abora demandante Luis F. González promovió en la corte de distrito, bajo el número 14,021, demanda en cobro de dinero contra Candelario Qui-ñones, por la cantidad de $2,987.78, procedentes $2,485 de ser-vicios profesionales y $502.78 de cantidades en efectivo que según se alega prestara González a Quiñones. Éste fue em-plazado el mismo día, pidió prórroga para contestar el 24 de febrero, y dos días después presentó una moción reconociendo la certeza y legitimidad de las cantidades reclamadas y re-nunciando su derecho de apelación, a fin de que la referida sentencia fuese firme y ejecutable inmediatamente. El 28 de febrero de 1931 la corte dictó sentencia en la forma solicitada.
Basándose en los hechos anteriormente relacionados es que se inicia la presente acción.
Luis F. González demanda a Remedios y Francisco López Quiñones y a la sucesión de Candelario Quiñones, compuesta-de sus hijos y su viuda, alegando que es nulo el reconoci-miento de deuda hecho por Candelario Quiñones a favor de sus sobrinos por ser falso y simulado y ser el producto de una confabulación en perjuicio de acreedores, y que son nulas también las sentencias obtenidas por Francisco y Remedios López Quiñones contra Candelario Quiñones como consecuen-cia' de los pleitos civiles Nos. 13,450 y 14,183. Se alega que estas sentencias son nulas por ser falsa la causa que les dió origen y porque eí reconocimiento de deuda es una simulación en fraude de acreedores.
Alega el demandante que Remedios López Quiñones ha obtenido una orden de ejecución de sentencia en el pleito seguido contra Candelario Quiñones y ha señalado la venta judicial de una finca de cuarenta y tres cuerdas de terreno, que es la única propiedad conocida del deudor, con perjuicio de los derechos del demandante, quien tiene preferencia sobre las sentencias obtenidas por los demandados en cuanto a la fecha en que quedaron firmes. Se alega además que con ex-*847cepeión del inmueble mencionado, Candelario Quiñones, Roa; sus herederos, carece de otros bienes en los cuales pueda ei demandante hacer efectivo su crédito.
Niegan los demandados las alegaciones esenciales de la demanda, y que las sentencias por ellos obtenidas contra Can-delario Quiñones perjudiquen al demandante y le impidan cobrar su crédito, y alegan que Candelario Quiñones no sólo poseía la finca embargada por los demandados sino también otra finca rústica conocida por el demandante e inscrita sin gravamen en el registro de la propiedad, y otros bienes mue-bles y semovientes, también conocidos por el demandante.
Niegan además los demandados que la sentencia obtenida por el demandante tenga preferencia sobre la que obtuvo Francisco López Quiñones, quien con mucha anterioridad a la sentencia dictada en favor del primero embargó los bienes objeto de este pleito, anotando su embargo en el registro de la propiedad. Asimismo se niega que con anterioridad al 4 de mayo de 1929 existiera alguna deuda de Candelario Qui-ñones a favor del ahora demandante, y se alega que después del pleito establecido por Francisco López Quiñones contra Candelario Quiñones, el demandante y dicho Candelario Qui-ñones se pusieron de acuerdo para perjudicar los derechos de los demandados y, llevando a cabo tal acuerdo, inició el de-mandante una acción contra el susodicho Candelario Quiño-nes, quien rápidamente se allanó a la demanda, mientras dilataba la contestación a la de Francisco López Quiñones, y solicitó sentencia en su contra, pidiendo que fuese declarada firme y ejecutable enseguida, todo ello con el fin de que el ahora demandante obtuviera un crédito por sentencia y pu-diera alegar contra estos demandados un derecho sobre pre-ferencia de crédito y destruirles así su derecho a cobrar de los bienes de Candelario Quiñones.
La corte inferior dictó sentencia declarando nulo el reco-nocimiento de deuda hecho por Candelario Quiñones a favor de sus sobrinos Francisco y Eemedios López Quiñones, de-cretando la nulidad de las sentencias obtenidas por Francisco *848y Remedios López Quiñones contra Candelario Quiñones y su sucesión, por ser falsa e inexistente la causa que les dió origen y haber sido obtenidas en fraude de acreedores, y de-clarando preferente el crédito del demandante para ser co-brado de cualesquiera de los bienes del deudor Candelario Quiñones o sus herederos- subrogados. También se condenó a los demandados al pago de las “costas, gastos y desembol-sos del abogado de la parte actora, por estimar el tribunal manifiesta contumacia por su parte en esta acción.”
Se alega en primer término que la corte erró al dictar sentencia a favor del demandante, ya que éste no demostró que tiene derecho a perturbar las sentencias firmes dictadas en pleitos en el que no fué parte. Entienden los demandados que la corte sentenciadora debió haber sostenido la alegación que los mismos establecieron con respecto a la nulidad e inexistencia de la sentencia recaída en virtud del allanamiento de Candelario Quiñones a la demanda promovida contra él por el Dr. Luis F. González. Arguyen los apelantes que esta moción no está suscrita ni jurada personalmente por el demandado Candelario Quiñones ni por su abogado, ni se hace en ella bajo juramento una exposición de los hechos origen de la deuda ni se demuestra que la suma confesada se debe en justicia. La moción solicitando sentencia y renunciando el derecho de apelación, suscrita por el abogado de Candelario Quiñones, dice así:
“El demandado en este caso, por su abogado que suscribe, com-parece ante la Hon. Corte, y, respetuosamente, expone y solicita:
“PRIMERO-: Que el demandado ha sido debidamente emplazado de la demanda contra él interpuesta por el demandante Dr. Luis F. González. Y siendo cierta y legítima la deuda reclamada por el actor en su demanda y no deseando el demandado entorpecer innecesaria-mente los procedimientos en este caso, se allana y consiente de que esta Hon. Corte dicte sentencia declarando con lugar la demanda, condenando al demandado a pagar al demandante la suma de $2,987.78 por concepto de principal, sus intereses y costas.
“Segundo: Que con el fin de que la referida sentencia pueda ser firme y ejecutable inmediatamente, el demandado renuncia el dere-cho de apelación para evitar así gastos y demoras innecesarias.
*849‘ ‘ PoR TANTO: El ■ demandado a la Hon. Corte suplica se sirva tener por presentada esta moción, y, por sus méritos, dictar senten-cia en su contra condenándole a pagar al demandante la suma de $2,987.78, sin intereses ni costas.
“ Río Piedras, P. R., Febrero 26, 1931.
“ (Fdo.) Rodolfo Ramírez Pabón,
Abogado del demandado.”
Los demandados sostienen qne el allanamiento así formu-lado infringe los preceptos del artículo 359 del Código de Enjuiciamiento Civil que dice así:
“El demandado, en una exposición escrita, firmada por él y jus-tificada con su juramento, hará constar lo que sigue:
■“1. Su autorización para que se dicte sentencia por una suma de-terminada.
“2. Si fuere por dinero debido o que haya de deberse, expondrá, concisamente los hechos origen de la deuda, y demostrará que la suma, confesada se debe o se deberá en justicia.
“3. Si fuere con el fin de garantizar al demandante contra una. responsabilidad eventual, expondrá concisamente los hechos consti-tutivos de la responsabilidad y demostrará que la suma confesada no. excede del importe de la responsabilidad.” ■
El artículo 358 del mismo código dice, en su texto inglés', que podrá dictarse sentencia, sin acción (without action), fundada en la confesión de una persona, ya sea por dinero debido o que baya de deber, o para asegurar a otra contra responsabilidades eventuales contraídas a favor del deman-dado, o por ambas cosas, en la forma prescrita en este capí-tulo. Dicha sentencia podrá dictarse por cualquier corte que tenga competencia por razón de la cuantía.
El texto castellano dice que podrá dictarse sentencia sin celebración de juicio. Este artículo es idéntico al 1132 del Código de Enjuiciamiento Civil de California.
Los demandados citan varios casos de la Corte Suprema de dicho estado para sostener su alegación de que la confe-sión debe ser firmada y jurada por la parte, y contener una; relación concisa de los hechos origen de la deuda. El único. *850caso aplicable a la cuestión planteada es el de Pond v. Davenport, 44 Cal. 481, donde el demandado, después de iniciada la acción y haber sido emplazado, y antes de expirar el plazo para contestar, confesó la deuda allanándose a que se dictara sentencia. En este caso la corte se expresó así:
,“La sentencia que Corbet obtuvo contra Davenport debe ser con-siderada una sentencia por confesión. El tiempo para contestar no había expirado y la sentencia no pudo dictarse en rebeldía y no lleva ■consigo la significación de ser una sentencia de este carácter. Por •el contrario, se basó en una declaración jurada del demandado, alla-mándose a la sentencia, especificando el montante y tratando de esta-blecer el objeto de la deuda,- basada en un pagaré debido por el de-mandado al demandante. Claramente se intentó que fuera, y es, en Isu efecto legal, una sentencia por confesión.”
Cuando se escribió esta opinión regían en California los ■ -artículos 374, 375 y 376 de la ley de práctica, que fueron luego incorporados en el Código de Enjuiciamiento Civil, donde figuran con los números 1132, 1133 y 1134. Estos artículos corresponden a los 358, 359 y 360 de nuestro Código de En-juiciamiento Civil.
Convenimos con la Corte Suprema de California en que un fallo dictado después de emplazado el demandado y antes de oponerse a la demanda, es una sentencia por confesión, cognovit actionem; pero no compartimos el criterio del refe-rido tribunal en cuanto aplica los artículos 374 y 375 a una confesión de esta naturaleza.
Las palabras “without action” se refieren a sentencias dictadas sin haberse instituido ninguna acción. La corte de California, sin embargo, considera incluida dentro de las dis-posiciones de la ley de práctica una sentencia dictada después de haberse iniciado la acción y de haberse librado y diligen-ciado el emplazamiento.
De acuerdo con el derecho común una sentencia por con-fesión es aquella dictada a favor del demandante, cuando el demandado, en vez de oponerse a la demanda, confiesa la re-aclamación, o en cualquier tiempo antes de la celebración del *851juicio retira sus alegaciones y se aviene a que se dicte sen-tencia contra él. Estas sentencias, obtenidas por confesión después de promovido el pleito, se distinguen de una senten-cia obtenida por confesión sin haberse instituido acción al-guna, como ocurre en muchas jurisdicciones y en el estado de California.
De la obra “Black on Judgments”, tomo primero, pág. 69, copiamos lo siguiente:
o
“Todas las sentencias dictadas mediante confesión de la parte demandada pueden dividirse en dos clases: 1. Las dictadas en pleito ordinario iniciado con el libramiento y notificación del emplazamiento; 2. Las dictadas a virtud de confesión de la parte demandada o me-diante autorización a su abogado (warrant of attorney), sin la ini-ciación de un pleito. La primera clase es bien conocida al derecho común y debe ser puesta a prueba y sostenida de conformidad con las reglas y principios existentes independientemente de los estatu-tos, mientras que las sentencias de la última clase derivan toda su eficacia, del derecho positivo y deben ajustarse, para que sean váli-das, a todas las disposiciones y formalidades provistas por la legis-latura. Con frecuencia resulta cuestión de importancia determinar si una sentencia específica pertenece a la primera o a la segunda clase, toda vez que de no estar comprendida por el estatuto, no es atacable por falta de una declaración jurada, reconocimiento de la deuda u otro requisito exigido por la ley. Esta distinción está re-conocida por las autoridades. Así pues, un estatuto que provee que cualquier persona sin necesidad de iniciar un procedimiento, puede comparecer por sí o representada por letrado, y confesar una senten-cia por cualquier deuda tona fide, pero que en tal caso deberá ra-dicarse una petición y ejecutarse otros actos, no es aplicable a aque-llos casos en que la parte es citada en forma ordinaria, sino sólo a casos en que existe una comparecencia personal sin haber sido noti-ficada. En armonía con lo que antecede se ha resuelto que cuando un demandado acepta la notificación del procedimiento y luego so-licita se dicte sentencia por confesión, es innecesaria la declaración jurada del demandante respecto a la justicia de la reclamación, exi-gida cuando se trata de una confesión sin que se inicie un pleito. Las sentencias dictadas en favor de la parte demandante por haber la demandada admitido los hechos y la ley, según las mismas son .conocidas por el derecho común y conforme existen independiente-mente de los estatutos, son de dos clases: primero, sentencias por *852cognovit adionem, y. segundo, por confesión retida, verificatione. En el prim'To de estos casos la parte demandada, luego de ser emplazada, en vez de comparecer y alegar, reconoce y confiesa que la causa de acción del demandante es justa y razonable. En el último caso, luego de comparecer y alegar y antes del juicio, la parte demandada baee una confesión de la causa, de acción del demandante y retira o aban-dona su alegación, y entonces se dicta sentencia en su contra sin ir a juicio.”
Refiriéndose a las confesiones de sentencia sin acción, dice el mismo autor en la página 71:
“Una manera de confesar una sentencia sin necesidad de que se inicie pleito o procedimiento es mediante un warrant of attorney. Esto es una autorización dada por el deudor a determinado letrado o a cualquier letrado de los admitidos por una corte o en determinada jurisdicción, facultándole para que comparezca a nombre del deman-dado y confiese sentencia por una suma que se designa. Este sistema difiere de un cognovit en que hay que iniciar una acción antes de poderse registrar un cognovit, mas no antes del otorgamiento de un warrant of attorney. En tanto en cuanto este procedimiento pueda ser reglamentado por el estatuto en cualquier jurisdicción, el mismo d'be por supuesto cumplir estrictamente con los requisitos de la. ley. Pero en la mayoría de los estados existen estatutos que autorizan que se dicte una sentencia én virtud de la confesión de la parte deman-dada, sin necesidad de pleito, mediante la radicación de una declara-ción jurada acreditando los hechos de los cuales surge la deuda, y otra declaración jurada creditiva de que la deuda es justa y que realmente está en descubierto, y a veces mediante la observancia de ciertas formalidades adicionales. Éste es en verdad el método más corriente de confesar sentencia y por consiguiente será el que ocu-pará principalmente nuestra atención en este capítulo.”
Como se ve, las sentencias por confesión, después de pro ■ movido un pleito, son de dos clases: Cognovit actionem y relicta verificatione. El primer caso ocurre cuando el deman-dado, después de emplazado, en vez de oponerse a la demanda, confiesa la causa de acción; el segundo caso ocurre cuando el demandado, después de oponerse a la demanda y antes del juicio, confiesa la causa de acción y retira su oposición u otras alegaciones. En cada uno de estos casos la sentencia se rige por reglas y principios que tienen su origen en el derecho *853común y no por las disposiciones emanadas del poder legis-lativo que autorizan la confesión de sentencias sin haberse promovido ningún pleito. Una acción promovida y confesada no puede impugnarse porque no la acompañe una declaración jurada, o una relación del origen de la deuda, u otros requi-sitos adicionales.
No hay duda de que los requisitos exigidos por el artículo 359 de nuestra Ley Procesal deben cumplirse estrictamente cuando se confiesa una reclamación, siii haberse previamente promovido una acción. ¿Deben cumplirse estos requisitos cuando se confiesa una deuda después de radicada la demanda y de haberse emplazado a la parte demandada? La Corte Suprema de California ha resuelto que sí en el caso de Pond v. Davenport,, supra. No puede, a nuestro juicio, mantenerse este criterio, a menos que lleguemos a la conclusión de que los requisitos que se exigen para las confesiones sin haberse instituido pleito alguno se apliquen también a las confesiones que se hagan después de haberse promovido el pleito. La letra de la ley es clara y no parece autorizar esta interpre-tación.
El artículo 359 requiere que la parte que confiesa, cuando se trata de una suma de dinero, exponga concisamente los hechos origen de la deuda y demuestre que la suma confesada se debe o se deberá realmente. El objeto de esta relación, según la Corte Suprema de California (Cordier v. Schloss, 18 Cal. 582), es poner a los acreedores sobre la pista y colo-carlos en condiciones de descubrir el fraude en caso de que exista. Parece lógico que no se exija esta relación cuando se ha promovido una acción y se ha hecho una relación en la demanda de los hechos origen de la deuda. En este caso, los acreedores pueden adquirir conocimiento de estos hechos, sin necesidad de que el demandado repita las alegaciones de la demanda. El artículo 359, a nuestro juicio, es aplicable úni-camente a las confesiones que ocurren antes de haberse pro-movido una acción.
 Se arguye en segundo término que la prueba es in-*854suficiente para sostener la sentencia y que la corte cometió error manifiesto al apreciarla. La escritura de reconoci-miento de deuda otorgada por Candelario Quiñones a favor de sus sobrinos Francisco y Remedios López Quiñones tiene fecha 4 de mayo de 1929. Alega el demandante que Cande-lario Quiñones hizo este reconocimiento con el único objeto de burlar los derechos de su esposa y de sus acreedores en aquella fecha. Para llegar a la conclusión de que este reco-nocimiento tuvo el objeto de defraudar al demandante, éste ha debido probar que para aquella fecha era acreedor de Candelario Quiñones, quien entonces carecía de bienes sufi-cientes para cubrir la obligación reconocida y la contraída con el propio demandante. Aun así, quizás podría decirse que el reconocimiento de la deuda en nada impidió al demandante hacer efectiva en los bienes de su deudor una obligación exi-gible. En cuanto a su condición de acreedor, en la demanda que inició el demandante contra Candelario Quiñones y que fué confesada por éste, se alegó que en 14 de julio de 1928 el referido Candelario adeudaba al Dr. González $785 por ser-vicios profesionales. La existencia de esta deuda, asumiendo que sea cierta, y el reconocimiento de una obligación a favor de los sobrinos de Candelario Quiñones, no establecen, en au-sencia de otra prueba, el alegado fraude en perjuicio del demandante. ¿ Qué bienes tenía Candelario Quiñones al otor-garse la escritura? Si disponía de bienes suficientes para responder de la obligación reconocida y de la contraída con el Dr. González, no puede decirse que hubo propósito de fraude. No existe en los autos prueba de los bienes que per-tenecían a Candelario Quiñones para esa fecha, con excepción de su propia alegación en su contestación a los pleitos ini-ciados contra él por Francisco y Remedios López Quiñones, de que sus bienes se concretaban a una finca rústica sita en el barrio Guzmán Abajo de Río Grande. Pero aún esta ale-gación no ha sido justificada, porque Candelario Quiñones, quien pudo comparecer para sostenerla a la vista de la causa iniciada contra él por su sobrino Francisco, anunció por con-*855ducto de su abogado que se retiraba de la vista porque no tenía la prueba en la corte en aquellos momentos.
No hay prueba tampoco en los autos del precio de esta finca que se alega constituía la única propiedad de Cande-lario Quiñones. Sumados el alegado crédito del Dr. González en 14 de junio de 1928 y la obligación reconocida a favor de los sobrinos de Candelario en 4 de mayo de 1929, arrojan aproximadamente un total de $2,800. No es cierto que Can-delario Quiñones poseyera una sola finca. Precisamente el 14 de julio de 1928 aparece el Dr. González tomando en arrendamiento dos fincas de la propiedad del referido Can-delario Quiñones; una de cuarenta y tres cuerdas y otra de nueve, ambas inscritas en el registro de la propiedad. Estas dos fincas lindan entre sí por uno de sus lados, y porque es-tán unidas el Dr. González declara que se trata de una sola finca, cuando él mismo reconoce que son dos esas fincas en el contrato de arrendamiento, que en su cláusula quinta dice así:
“En lo que concierne a las cercas de las fincas arrendadas, es cla-ridad y así queda expresamente convenido entre las partes que el arrendador señor Quiñones deberá recorrerlas lo antes posible a fin de que las dos fincas queden debidamente cercadas de maya y alam-bre, siendo por cuenta del arrendatario señor González en lo adelante la conservación y reparación de dichas cercas, quedando obligado a entregarlas en el mismo estado en que las recibe.”
El hecho de que las' fincas estén unidas y que pertenezcan a un solo dueño no implica que hayan sido agrupadas para constituir un solo inmueble y que las nueve cuerdas estén in-cluidas en “la masa de las cuarenta y tres cuerdas” como afirma el Dr. González. El contrato de arrendamiento describe ambas fincas con distintas colindancias, y el testimonio de los hijos de Candelario Quiñones es claro en cuanto a la existencia de un inmueble de una cabida de cuarenta y tres cuerdas y otro de una cabida de nueve.
El demandante alega que en la hipótesis de que la deuda reconocida existiera y que se hubiese originado en el año 1894, como se dice en la escritura de reconocimiento, Can-*856delario Quiñones renunció en 4 de mayo de 1929, un derecho de prescripción' que había adquirido. El demandante en-tiende que- puede utilizar la prescripción, aunque haya sido renunciada por el deudor.
De acuerdo con el artículo 1837 del Código Civil, edición 1930, los acreedores y cualquier otra persona interesada en hacer valer la prescripción, podrán utilizarla a pesar de la renuncia expresa o tácita del deudor o propietario. Esta potestad, sin embargo, está subordinada a lo dispuesto en el artículo 1064 del Código Civil, edición 1930, según el cual los acreedores, después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los derechos y acciones de éste con el mismo fin, exceptuando los que sean inherentes a su persona. Berrios v. R. R. M. M. Carmelitas, 3 D.P.R. 306.
Entendemos que para que el demandante pueda hacer uso del derecho concedido por este artículo ha debido probar que cuando se otorgó la escritura de reconocimiento de deuda, los bienes de Candelario Quiñones no eran suficientes para cubrir su crédito y la deuda que considera simulada. Sobre este extremo no hay prueba alguna en los autos. El demandante pudo haber reclamado y ejecutado su crédito en aquella fecha. El reconocimiento de deuda no constituía un gravamen sobre los bienes del supuesto deudor, y el Dr. G-onzález no estuvo impedido, ni entonces ni después, de ejercitar sus derechos, y de hacerlos efectivos en los bienes de su alegado deudor. Desde el 4 de mayo de 1929 hasta el 25 de noviembre de 1930, en que Francisco López Quiñones embargó la finca de cua-renta y tres cuerdas, anotando su embargo en el registro de la propiedad, transcurrieron más de diez y ocho meses. " La demanda de Francisco López Quiñones se inició en 6 de no-viembre de 1930. Durante todo este tiempo la referida finca estuvo libre de trabas y el demandante tuvo la oportunidad de dirigirse contra ella. El Dr. González demandó a Cande-lario Quiñones en 13 de febrero de 1931. La deuda fué con-fesada en 26 de dicho mes y el día 28 se dictó sentencia por *857la corte. En 6 de julio de 1931 el Dr. G-onzález hizo registrar su sentencia en el registro de la propiedad.
El demandante alega que ha perseguido todos los bienes de Candelario Quiñones y que el único bien en su posesión es la finca de cuarenta y tres cuerdas de tierra que había sido embargada por Francisco López Quiñones. Hemos demos-trado que Candelario Quiñones poseía además una finca de nueve cuerdas, que aparece inscrita a su nombre en el regis-tro de la propiedad. No se probó, como ya dijimos antes, el valor de ninguna de estas fincas. No sabemos, por lo tanto, si estos bienes bastan o no para cubrir la deuda reconocida y la reclamación del Dr. González. Juan V. Quiñones Ascen-cio, hijo de Candelario Quiñones, declara que además de las dos fincas, su padre dejó media cuerda de tierra donde poseía una casa en el ciclón de San Felipe y como cinco o seis bes-tias que tenía en las fincas arrendadas por el Dr. González.
Este es un caso en que ambas partes, demandante y deman-dados, se acusan mutuamente de haberse puesto de acuerdo con Candelario Quiñones para perjudicar los derechos de unos y otros. La prueba aportada no resulta todo lo clara que fuera de desear. Se ofreció alguna prueba que no fué admi-tida y que quizás pudo arrojar alguna luz sobre las cuestiones en controversia. El reconocimiento de deuda ha podido ser simulado y hay indicios de que lo fué. La reclamación del Dr. González tampoco está libre de sombras. La conducta de Candelario Quiñones en uno y otro casos no puede inspirar confianza. Pero, como ya hemos dicho, aunque el crédito del demandante sea legítimo, no es posible dictar sentencia a su favor, porque no ha probado que fuese perjudicado por el reconocimiento de la deuda a favor de los sobrinos de Can-delario Quiñones en 4 de mayo de 1929.

Debe revocarse la sentencia y dictarse otra en su lugar declarando sin lugar la demanda, sin especial condenación de costas.

El Juez Asociado Señor Wolf está conforme con el re-sultado.
*858En este caso el abogado de la parte demandante presentó una moción solicitando la reconsideración de la sentencia dic-tada por esta corte en 4 de junio del corriente año. Resolvi-mos no haber lugar a la moción referida, y añora comparece nuevamente el demandante, por conducto de su abogado, ale-gando que su moción se desestimó de plano y que el detenido estudio que en esos -alegatos tiene ñecño el abogado del de-mandante le autoriza para sostener de buena fe que existe en este caso una cuestión de derecho fundamental que merece la atención de este tribunal en bien de la justicia, por cuanto se ha de decidir si hay una distinción real entre la rescisión y la nulidad de un contrato.
Comienza el demandante alegando que la sentencia dic-tada por la Corte de Distrito de San Juan en el caso de Luis F. González v. Candelario Quiñones, en 28 de febrero de 1931, es válida y eficaz. En términos generales hemos sostenido *859que los requisitos exigidos por el artículo 359 del Código de Enjuiciamiento Civil deben aplicarse en. casos de confesiones de reclamaciones respecto de las cuales no se Rubiera previa-mente promovido alguna acción, y no en aquéllos en que la confesión se Race después de radicada la demanda y de em-plazado el demandado, como ocurrió en la reclamación pro-movida por el Dr. G-onzález. Autorizadas por la ley las sen-tencias así dictadas, es claro que no dejan de ser válidas por el RecRo de que se Raya confesado una deuda luego de ini-ciado un pleito, ya que los RecRos contenidos en la demanda ofrecen la misma garantía que la relación concisa de RecRos exigida al deudor sobre el origen de la deuda cuando no se Ra promovido ningún litigio, para poner a los acreedores so-bre la pista y colocarlos en condiciones de descubrir el fraude en caso de que exista. Cordier v. Schloss, 18 Cal. 582.
 Analiza el demandante en su alegato la prueba aportada para demostrar que es simulada y fraudulenta la deuda reconocida por Candelario Quiñones a favor de los demandados, y expone entonces las razones que a su juicio demuestran que tal fraude afecta al demandante apelado Luis F. González. Partiendo de la base de la alegada simulación, sobre la cual Rabiaremos más adelante, examinaremos la prueba teniendo en cuenta los argumentos del demandante, para ver si fué realmente afectado por dicRa simulación en la fecRa en que se llevó a cabo, o si, como alega, resulta perjudicado por la misma en la actualidad.
Comienza el demandante por citar una parte de nuestra opinión que nosotros transcribimos, complementándola, para que pueda interpretarse correctamente el sentido de nuestras palabras: ■
“¿Qué bienes tenía Candelario Quiñones al otorgarse la escritura? Si disponía de bienes suficientes para responder de la obligación reconocida y de lá contraída con el Dr. González, no puede decirse que hubo propósito de fraude. No existe en los autos prueba de los bienes que pertenecían a Candelario Quiñones para esa fecha, con excepción de su propia alegación en su contestación a los pleitos iñi-*860ciados contra él por Francisco y Remedios López Quiñones, de que sus bienes se concretaban a una finca rústica sita en el barrio Guzmán Abajo de Río Grande. Pero aun esta alegación no lia sido justificada, porque Candelario Quiñones, quien pudo comparecer para sostenerla a la vista de la causa iniciada contra él por su sobrino Francisco, anunció por conducto de su abogado que se retiraba de la vista porque no tenía la prueba en la corte en aquellos momentos. ’ ’
Comentando esta parte de nuestra opinión se expresa así el demandante:
“En primer lugar sostenemos que esa manifestación que ahora se menciona de Candelario Quiñones, por conducto de su abogado, no puede tener ni tiene el alcance legal, ni siquiera el gramatical, que se le atribuye, pues allí no se niega ni contradice la certeza de aquella alegación jurada; allí no se afirma que Candelario Quiñones tenga otros bienes; ni la demanda interpuesta por Francisco López en el caso Civil No. 13450 contiene alegación alguna sobre la exis-tencia de bienes del demandado según puede verse de su texto; esa demanda que está jurada se limita a la liquidación y cobro del su-puesto crédito reconocido en la citada escritura de 4 de mayo de 1929.
“En segundo lugar deben tenerse en cuenta las circunstancias en que tal manifestación se hizo y el porqué se hizo; y el récord dice que la vista del caso íué señalada en orden especial para el 10 de mayo de 1931; que en 4 de marzo se radicó una solicitud de intervención; que el día 9 todavía no había sido resuelta esa solicitud; y entonces fué que el demandado Candelario Quiñones radicó su moción de suspensión, y esta moción de suspensión, así como la de intervención formulada por Luis F. González fueron denegadas por la Corte en sus resoluciones la misma fecha 10 de marzo; y se cele-bra la vista, y en ese acto y en esas condiciones es que comparece el abogado del demandado Candelario Quiñones y allí en Corte abierta hace la manifestación a que se refiere el Juez en su relación del caso; y dice el Juez que el abogado manifestó ‘que no teniendo su prueba en la Corte en aquellos momentos no podía entrar en juicioy se retiró de la Corte.
“El hecho de no tener sti prueba en la Corte en aquellos momentos, ¿significa que carecía en absoluto de prueba? ¿Significa que se con-fiesen los hechos de la demanda cuando existe una contestación jurada negándolos? Significa que el demandado posee otros bienes además de los que menciona en la citada contestación ... y, en fin, ¿no *861significa nada la nueva declaración jurada que Race el propio Can-delario Quiñones cinco meses después, en 1ro. de junio del mismo año, al contestar la demanda de Remedios López (Caso Civil No. 14183) en que ratifica con más énfasis aquellas mismas declaraciones? ”
Mencionamos, a mayor abundamiento, la manifestación de Candelario Quiñones expresando que sus bienes se concreta-ban a una finca rústica, porque quisimos poner de manifiesto todo cuanto pudiese relacionarse con esta cuestión; pero bien pudimos ignorarla, ya que una manifestación que se vierte sin que la parte a quien pueda afectar haya tenido la opor-tunidad de repreguntar, carece de valor probatorio. Se ar-guye que en el pleito contra Candelario Quiñones no se negó ni contradijo la certeza de su manifestación; pero el abogado de la parte demandante se olvida de que en este pleito se discute esta cuestión, y que los demandados no pueden ser afectados por lo que entonces dijera Candelario Quiñones, porque ni antes ni ahora han tenido la oportunidad de utili-zar el derecho de repreguntar sobre la referida manifestación.
En cuanto a que deben tenerse en cuenta las circunstan-cias en que tal manifestación se hizo, bueno es hacer constar algunos detalles relacionados con este particular. La de-manda de Francisco López Quiñones contra Candelario Qui-ñones se radicó en 6 de noviembre de 1930. En 14 de no-viembre del mismo año el demandado solicitó una copia literal y auténtica de la escritura pública del mes de julio de 1894, origen de la deuda, y otra copia literal y auténtica de la escritura de fecha de 4 de mayo de 1929, que aparece au-torizada por el propio Candelario Quiñones, y solicitó diez días para contestar la demanda a contar desde la fecha en que se le suministrasen dichas copias. El mismo día 14 de noviembre la corte declaró sin lugar la moción y concedió una' prórroga de quince días al demandado para presentar sus ale-gaciones contra la demanda. En 26 de noviembre del mismo año el demandado solicitó que se eliminase el juramento de la demanda. En 12 de diciembre la corte declaró sin lugar-la moción de eliminación y concedió diez días al demandado *862para radicar su contestación. JDn 23 de diciembre el deman-dado solicitó una nueva prórroga de veinte días para contes-tar la demanda, que le fué concedida. En 13 de enero de 1931 se radicó la contestación. En 25 de febrero el deman-dado fué notificado de que la vista del caso babía sido seña-lada para el 10 de marzo de 1931 a las nueve de la mañana. El 9 de marzo el demandado solicitó la suspensión de la vista, basándose en que babía sido notificado de una demanda de intervención. La corte declaró sin lugar la moción al día si-guiente, por baber denegado en la misma fecba el permiso para intervenir solicitado por Luis' P. González. Entonces fué que el abogado de Candelario Quiñones anunció que se retiraba de la vista porque no tenía la prueba en la corte en aquellos momentos.
Según el demandante cuando Candelario Quiñones en su declaración jurada dijo que únicamente poseía una finca rús-tica, se ajustó a la realidad de la verdad, porque es de hecho una sola finca, en un solo cuerpo, compuesta de dos parcelas adquiridas por títulos diferentes. Arguye que es un hecho frecuentísimo y muy conocido que muchos propietarios van adquiriendo y formando sus fincas por compras parciales por distintos títulos que quedan inscritos en el registro separada-mente, sin ocuparse de hacer alguna agrupación legal o registrable, y que en realidad es una sola finca y como tal la tienen y administran, aunque para los efectos legales y de titulación hayan de considerarse separadamente.
Precisamente para los efectos legales es que esas, dos fin-cas tienen que considerarse necesariamente separadas. De acuerdo con la ley el acreedor puede impugnar los actos que el deudor haya realizado en fraude de su derecho, después de haber perseguido los bienes de que esté en posesión el deudor. Para que el demandante pueda decir que la alegada simulación se realizó en fraude de su derecho, ha debido pro-bar que Candelario Quiñones carecía de bienes para cubrir sus compromisos, incluyendo la deuda simulada, y ha debido perseguir todos los bienes del deudor. El demandante no ha *863realizado gestión alguna para perseguir la finca de nueve cuerdas que considera “incluida en la masa de las cuarenta y tres,” y es obvio que no puede apoderarse del predio más pequeño ejecutando el de mayor cabida. Ambas parcelas de terreno tienen diferentes colindancias, y mientras no se agru-pen en una sola y se determinen las colindancias de la finca agrupada no pueden ser ejecutadas conjuntamente. No surge de los autos que sobre la finca de nueve cuerdas exista traba alguna, y si ello es así el demandante está en condiciones de ejercitar cualquier derecho que tenga sobre la misma.
A juicio del demandante la única consecuencia del tecni-cismo legal en que esta corte se detiene es que en vez de tra-tarse de una finca de cuarenta y tres cuerdas se trata de una de cincuenta y dos, lo que en nada afecta a la “declaración del interesado que no señaló número de cuerdas para identi-ficarla sino que se refirió a su situación en un determinado barrio.”
No se trata de un mero tecnicismo sino de una realidad con la cual tendría que confrontarse el demandante en caso de que pudiese ejecutar y ejecutase la finca de cuarenta y tres cuerdas. Siempre quedarían nueve cuerdas que no po-drían ser afectadas por un procedimiento de ejecución diri-gido contra las cuarenta y tres. El demandante tendría que .señalar separadamente el otro predio más pequeño para que pudiese ser ejecutado. El testimonio del Sr. González no parece estar acorde con lo que dice en su alegato al manifes-tar que la única consecuencia del tecnicismo es que en vez de tratarse de una finca de cuarenta y tres cuerdas se trata de una de cincuenta y dos. El Sr. González en su declara-ción se refiere únicamente a cuarenta y tres cuerdas — y no a cincuenta y dos. Veamos lo que nos dice en su testimonio contestando preguntas de su propio abogado:
“P. Desde luego, que en la escritura aparece que son dos fincas, una de 43 y otra de 9 cuerdas.
“R. No tay tal cosa. Todo eso es una sola finca y no hay divi-sión de ninguna naturaleza allí. Las 9 cuerdas que están incluidas *864en la masa de las 43 cuerdas. Yo podría explicarlo mejor en m pizarra.
“La verdad es que toda esta colindaneia y todo esto que yo be arrendado, siempre se ba tomado así, por 43 cuerdas.
“Juez: ¿Ud. ha hecho mensura de eso?
“B. Ninguna en absoluto, pero no se llama ninguna la finca A ni la finca B, sino que esa masa de terreno de Candelario Quiñones, todo el mundo la conoce allí por esa cantidad de cuerdas.”
No hay duda acerca de la existencia de estas dos parcelas de terreno que deben ser perseguidas y ejecutadas separa-damente, sin confundir una con otra; pero aún cuando se tratara de una sola finca de 43 cuerdas, si no se ha probado el valor de los bienes de Candelario Quiñones en la fecha en que se reconoció la deuda, es claro, a nuestro juicio, que no puede prosperar la acción ejercitada.
Alega ei demandante que la situación que ha de conside-rarse en este caso no es la del año 1928, en que se originó el crédito del demandante González, ni la del año 1929, en que se hizo el reconocimiento simulado, sino la de 1930 y 1931, en que empezaron las actuaciones judiciales de los supuestos acreedores y en que González tuvo conocimiento de ellas para ejercitar su derecho a interponer su demanda contra Quiño-nes. Arguye el demandante que para esta fecha Candelario Quiñones solo tenía las dos parcelas de terreno arrendadas' a su acreedor Gonzá.ez y que la media cuerda de terreno con una casa mencionada en la opinión de este Tribunal, fundán-dose en la declaración de Juan B. Quiñones Ascencio, había sido vendida al propio demandante González, según declara el m-smo testigo Juan B. Quiñones Ascencio contestando pre-guntas del abogado de los demandados. Llama la atención el demandante hacia una parte de la declaración de este testigo, que transcribimos, aunque dándole mayor extensión:
“P. ¿Qué documento es ése que yo le presento a Ud.?
“B. Éste fué un pagaré.
“P. ¿Suscrito por quién?
“B. Que hizo ....
*865“P. ¿Suscrito por quien?
“R. Por el Dr. Luis Felipe González.
“P. ¿El mismo demandante que está aquí?
“R. Sí, señor.
“P. ¿Por qué cantidad?
“R. Era por la cantidad de $100, pero el pagaré está por noventa dollars porque dijeron que Babia pagado al Sr. Luis Sánchez Yaha-monde $10.00 por unas escrituras y entonces me dijeron que restaban noventa dollars.
“P. ¿Y esa escritura por la cual él pagó $10.00, cuál es?
“R. Es una escritura que hizo Candelario Quiñones a favor de los muchachos por una deuda.
“P. ¿Ésa es la de reconocimiento de deuda?
“R. Sí, señor, y ese pagaré es por media cuerda de tierra y una madera y zinc de una casa que se había caído.
“P. ¿Entonces él sabía que existía esa otra clase de bienes?"
“R. ¡ Oh, como no!, si él compró la media cuerda esa y la madera'
y zinc.
“Demandado: Presento este documento como prueba.
“Testigo: En el mismo bufete del Sr. Luis Sánchez Yahamonde fué que se hizo esa transacción.
“Juez: ¿Qué escritura es?
“ — La escritura que le otorgaron a Remedios López.
“• — -¿Cuándo se la otorgaron?
“ — En el 29.
“ — ¿Qué fecha tiene ese pagaré?
“Demandante: 4 de enero del 29 y la escritura tiene fecha 4 de mayo y además esto no tiene nada que ver con eso porque esto aparece aquí que es importe de media cuerda de tierra, madera y zinc, y eso no tiene nada que ver con este pleito.
“P. Explique esa cuestión de los $10.00 que Ud. dice que fué por el pago de una escritura. ■
“R. Le debían a Luis Sánchez Yahamonde $10.00 por la escri-tura de los muchachos y cuando yo fui a buscar este pagaré me extendieron el pagaré y me dijeron que le habían pagado a Luis Sánchez Yahamonde por esa escritura; esto es de enero 4 de 1929.
“P. Y la escritura, ¿tiene 4 de mayó de 1929?
“R. Pero como este pagaré se hizo más tarde, lo hizo y le pusieron *866esa fecha. La escritura esa puede tener la fecha de 4 de mayo, pero el pagaré ese lo hicieron más tarde.
"P. ¿Más tarde o antes?
"R. Se hizo más tarde.
"P. ¿Aun cuando con esa fecha atrasada?
"R. Sí, señor, el Doctor lo sabe muy bien, él sabe que la venta era por cien pesos.
"P. ¿Entonces Ud. sostiene que así se lo dieron después de la escritura aunque con fecha atrasada?
"R. Sí, señor.
"Demandado: Entonces lo ofrecemos en evidencia.
"Juez: Y la Corte lo deniega.
"Demandado: Excepción.”
La declaración de Juan B. Quiñones Ascencio, hijo de Candelario Quiñones, demuestra que el Dr. González compró los bienes qne mencionamos en nuestra opinión; pero tam-bién prueba que en el año- de 1929 el Dr. González suscribió, a favor de Candelario Quiñones, un pagaré de $100. Y es raro que González, quien según sus alegaciones para esa época era acreedor del referido Candelario Quiñones, autorizara un pagaré a favor de su propio deudor por la cantidad de $100, importe de un terreno y una madera que le compró.
En nuestra opinión dijimos que no bay prueba en los autos del precio de la finca que se alega constituía la única pro-piedad de Candelario Quiñones y que sumados el alegado crédito del Dr. González en 14 de julio de 1928 y la obliga-ción reconocida a favor de los sobrinos de Candelario Qui-ñones en 4 de mayo de 1929, arrojan aproximadamente un total de $2,800. Esta suma es más bien alta que baja, por-que incurrimos' en el error de incluir los intereses de la deuda qué se dice simulada basta octubre de 1930, cuando debimos limitarnos al 4 de mayo de 1929, fecba en que fué la deuda reconocida. Es esta fecba la que debe tenerse en cuenta y no diciembre de 1930, como pretende el demandante. Pero aún en el caso de que pudiesen aceptarse los cálculos del de-*867mandante hasta diciembre de 1930 y de qne Candelario Qui-ñones debiese toda la reclamación del Dr. González y no la snma adeudada al tiempo de la alegada simulación, y toda la reclamación de los hermanos López Quiñones, si no se ha probado el valor de los bienes del deudor, no puede prospe-rar la acción que en este caso se ejercita.
Entiende el demandante que podemos deducir el precio de las fincas por el canon de arrendamiento fijado para ambas parcelas. En lá escritura de arrendamiento se fijó “un canon de $46 trimestrales, pagadero por trimestres anticipados, siendo por cuenta del arrendatario Sr. González el pago de las contribuciones impuestas a las fincas arrendadas y las que en lo sucesivo se les pudieran imponer.” El demandante en su alegato estima el valor de las fincas aproximadamente en $2,000, tomando como base el canon de arrendamiento. No podemos nosotros partir de esta base para justipreciar las fincas en cuestión. El demandante admite que no se ha apor-tado prueba directa por ninguna de las partes en cuanto al valor de las fincas, pero dice que la corte tiene datos sufi-cientes para deducirlo y cita el canon de arrendamiento y una especie de cuenta que llama liqioidación apócrifa presen-tada por los propios demandados. Dice así el demandante: “Si la corte examina aquella liquidación apócrifa presentada por los propios demandados, verá que al final del primer folio se fija el importe de la finca en $345 y luego, en el folio se-gundo, se detallan al parecer las parcelas adquiridas en dis-tintas fechas, dando una suma de 53% cuerdas con valor de $109, lo que daría un promedio de $2 por cuerda.” Aunque es algo socorrida la posición del demandante, rechazando la llamada liquidación por apócrifa y utilizándola en cuanto pueda favorecerle, no nos explicamos cómo el demandante ha podido llegar a la conclusión de que en esa llamada liquida-cióñ se fija el importe de la finca o fincas de Candelario Qui-ñones. En esté documento, que no tiene fecha y qué no es *868fácil entender, aparece una partida de $345 seguida de estas palabras: “Importe de la finca.”
Nadie que lea el referido documento puede identificar la finca que aparece valorada en $345. La partida que la men-ciona figura entre bienes encabezados con estas palabras: “Capital de Ensa.” Y ciertamente no puede decirse que esta finca tenga relación con las dos parcelas de terreno pertene-cientes a Candelario Quiñones. Es más, aunque el documento fuese auténtico y se tratara de la misma finca, no podría de-cirse cuándo se hizo la valoración, porque el referido docu-mento no tiene fecha. El propio demandante en su alegato estima el valor de las fincas en $2,000' aproximadamente. Séanos lícito hacer notar en estos momentos que el Dr. Gon-zález, quien dice que éstos son los únicos bienes de Cande-lario Quiñones y los valora en $2,000, aparece cobrándole $2,485 por servicios profesionales y además facilitándole en 1930 $502.78 en calidad de préstamo.
Como ya dijimos antes, no hay prueba alguna en los autos con respecto al valor de los bienes de Candelario Quiñones en 4 de mayo de 1929, cuando se llevó a efecto el reconoci-miento de la deuda en favor de los hermanos López Quiño-nes. El demandante dice que no hay prueba directa y nos-otros añadimos que ni directa ni indirectamente existe en los autos la prueba más remota acerca del valor de los referidos bienes en la fecha indicada.
El demandante expresa claramente en su alegato que la acción ejercitada tiene por objeto impugnar las actuaciones que el deudor Candelario Quiñones ha realizado en fraude del derecho de su ¿creedor, y que el fundamento legal de dicha acción es el artículo 1064 del Código Civil, edición 1930, equi-valente al 1078 del Código Civil Revisado y al lili del Có-digo Civil español, que dice así:
“Los acreedores después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden *869ejercitar todos los derechos y acciones de éste con el mismo fin, excep-tuando los que sean inherentes a su persona; pueden también im-pugnar los actos que el deudor haya realizado en fraude de su derecho. ’ ’
Comentando este artículo dice Manresa que su segunda parte, declaratoria de las facultades de los acreedores para impugnar los actos fraudulentos de los deudores, es también precepto que, por su generalidad e importancia se baila su-bordinado a otros muchos que le completan y limitan, citando entre ellos el de rescisión de contratos. Refiriéndose al mismo artículo dice el ilustre comentarista:
“Es, finalmente, de interés el fallo de 25 de junio de 1927, en el que se establece que el artículo lili exige como condición precisa para impugnar los actos que el deudor haya realizado en fraude de los acreedores que previamente se hayan perseguido los bienes del deudor, como claramente expresa su texto, por lo que el derecho del acreedor es más bien expectante y supletorio, y no tiene vida jurídica si no se demuestra la falta de patrimonio poseído por el deudor para poder resarcirse con él; ... ” 8 Manresa 110. .
El derecho del acreedor, como dice Manresa, es más bien expectante y supletorio, y si no se ha demostrado la falta de patrimonio poseído por el deudor para cubrir la reclamación, del Dr. González, no puede ciertamente dictarse un fallo a su favor.
Dice el demandante que hemos eludido en nuestra opinión hacer ninguna declaración concreta sobre la simulación del reconocimiento de deuda.
El último párrafo de la opinión emitida por nosotros dice así:
"Éste es .un caso en que ambas partes, demandante y demandados, se acusan mutuamente de haberse puesto de acuerdo con Candelario Quiñones para perjudicar los derechos de unos y otros. La prueba aportada no resulta todo lo clara que fuera de desear. Se ofreció alguna prueba que no fué admitida y que quizás pudo arrojar alguna luz sobre las cuestiones en controversia. El reconocimiento de deuda *870ba podido ser simulado y bay indicios de que lo fué. La reclamación del Dr. González tampoco está libre de sombras. La conducta de Candelario Quiñones en uno y otro caso no puede inspirar confianza. Pero, como ya bemos dicbo, aunque el crédito del demandante sea legítimo, no es posible dictar sentencia a su favor, porque no ba probado que fuese perjudicado por el reconocimiento de la deuda a favor de los sobrinos de Candelario Quiñones en 4 de mayo de 1929.’ ’
*869i
*870Sostenemos nuestras conclusiones. No teníamos necesidad de hacer ninguna declaración concreta sobre la alegada simu-lación, toda vez que el demandante no probó que Candelario Quiñones careciese de bienes para cubrir su reclamación. Sin embargo, dijimos que el reconocimiento de deuda pudo haber sido simulado y hay indicios de que lo fué. El deman-dante entiende que hay prueba robusta en los autos para con-cluir que toda la deuda reconocida constituye una simulación. Nuestras palabras se basaron en el contenido de la escritura otorgada en 4 de mayo, 1929, donde se hacen las siguientes declaraciones:
“PRIMERO: El primer compareciente señor Quiñones dice que por consecuencia de la muerte de don Pedro López y de la esposa de éste, doña Faustina Jovita Quiñones, padre y madre de los otros comparecientes, él recibió para estos dos hermanos la suma de cien dólares así como un novillo que pertenecía al otro compareciente, don Francisco López, lo mismo que recibió ochenta dólares importe de una casa que vendió, perteneciente a dichos hermanos compare-cientes de la segunda parte por el concepto de herencia de sus refe-ridos fallecidos padres.
“Segundo: Que asimismo reconoce el compareciente de la pri-mera parte señor Quiñones, que por el concepto de herencia de la abuela de los comparecientes de la segunda parte, doña Lorenza Quiñones, le correspondió a dichos dos hermanos la suma de Ciento ochenta dólares, procedente de una casa vendida a los señores Matta y un novillo, cuya casa se vendió en ciento cincuenta dólares y el novillo en treinta dólares.
“Tercero : Que por consecuencia de ser por aquel entonces dichos dos hermanos comparecientes de la segunda parte menores de edad, *871el compareciente de la primera parte señor Quiñones no pudo en-tregarlos a dichos dos hermanos, razón por la que hoy día le está adeudando; por haberse apropiado de ello, invirtiendo su importe montante a tresoientos ochentitrés dólares cuarenta centavos, en su propio beneficio.
‘ ‘ Cuarto : Y como dichos dos hermanos comparecientes de la segunda parte le exigen ahora una declaración del reconocimiento de dicha deuda y además que le paguen el importe de intereses corres-pondientes a dichos tresoientos ochentitrés dólares cuarenta centavos, de acuerdo con lo convenido, otorgan:
“A. Declara don Candelario Quiñones, compareciente de la pri-mera parte, que es en deber a sus dos sobrinos, comparecientes de la otra parte, llamados don Francisco y don Remedios López Qui-ñones, la suma de trescientos ochentitrés dólares, cuarenta centavos, procedentes de las dos herencias expresadas en las precedentes cláusulas, la cual suma se obliga a pagar tan pronto sus dos referidos sobrinos se lo exijan, con interés al tipo del uno por ciento mensual, a partir desde el mes de julio de mil ochocientos noventicuatro. ’ ’
Según la parte de la escritura que liemos transcrito, los bienes que en la misma se mencionan proceden de Pedro Ló-pez, quien murió en 1889, y de Jovita Quiñones y Lorenza Qui-ñones, quienes murieron en 1912. Aquí es donde surge un indicio de. simulación, por lo menos en cuanto a los intereses, porque no se explica que Candelario Quiñones se aviniera a satisfacerlos desde 1894, cuando parte de los bienes que dice correspondieron a los hermanos López Quiñones por concepto de herencia, proceden de Lorenza Quiñones, quien murió en 1912. Lo mismo puede decirse con respecto a los bienes de Jovita Quiñones, quien murió también en 1912.
Francisco López Quiñones nació en junio de 1883. Dio-nisio Remedios López Quiñones nació en 9 de octubre de 1886. De manera que ambos eran mayores de edad cuando murie-ron Jovita y Lorenza Quiñones. Candelario Quiñones, en la escritura, dice que no pudo entregar en aquel entonces los bienes a dichos dos hermanos porque eran menores de edad. Cuando dijimos que el reconocimiento de deuda pudo ser si-*872mulado y que hay indicios de que lo fué, nos basamos en las propias declaraciones de Candelario Quiñones en el referido documento. No damos la importancia que atribuye el deman-dante al becbo de que al mencionar las cantidades recibidas se bable de dólares y no de pesos, porque desde el cambio de soberanía y no obstante el tiempo basta hoy transcurrido, ba habido y hay todavía personas que se confunden, hablando de dólares y de pesos indistintamente, como si ambas pala-bras tuviesen una misma significación.
El demandante hace hincapié en la contestación de Can-delario Quiñones a las demandas interpuestas contra él por sus sobrinos, declarando que con motivo de encontrarse ya en una edad muy avanzada y desde hace muchos años aban-donado de su esposa, doña Hermógenes Ascencio, y con el fin y propósito de castigar a ésta por su comportamiento des-considerado para con él, se puso de acuerdo con sus dos so-brinos, y a instancias de éstos, convinieron en simular, como simularon, una deuda, para que a su muerte sus dos sobri-nos se incautaran de su propiedad en cobro de la expresada deuda así reconocida.
Hemos dicho que estas manifestaciones, hechas en otros pleitos incoados por los hermanos López Quiñones contra su tío Candelario, no pueden constituir prueba contra los refe-ridos sobrinos, demandados en este caso. Candelario Quiño-nes tuvo oportunidad de comparecer en la vista del caso in-coado contra él por Francisco López y no lo hizo. Se retiró de la vista, alegando que no tenía la prueba en la corte en aquellos momentos. Candelario sabía que la vista había sido señalada para el día 10 de marzo, desde el 25 de febrero, y se retiró de la corte, por conducto de su abogado, cuando se denegó la suspensión del juicio que había solicitado, a pesar de que conocía personalmente, puesto que fué él quien reco-noció la deuda, los hechos alegados en su contestación, y de que su testimonio era de una importancia excepcional.
*873En cnanto a la alegada simulación en fraude de acreedo-res, arguye el demandante que el reconocimiento de deuda se hizo simuladamente con el propósito manifiesto de castigar o perjudicar a la esposa de Candelario Quiñones, defraudán-dola en sus derechos como tal esposa y que así lo declara, paladinamente dicho Candelario ' Quiñones. El demandante pretende que aceptemos y demos crédito a la contestación jurada de Candelario Quiñones en los pleitos iniciados contra él por sus sobrinos, es decir, que consideremos probado que el referido Candelario Quiñones fué abandonado por su esposa, que ésta tuvo un comportamiento desconsiderado para con él, que le retiró el poder, y que simuló la deuda con el propósito de castigarla por su conducta, todo esto sin que los demandados hayan podido utilizar el derecho de la repre-gunta. La esposa de Candelario no era su acreedora, sino condueña de los bienes adquiridos por la sociedad de ganan-ciales y en el caso de que la simulación se hubiese hecho con el propósito de perjudicarla, tendría un derecho claro para establecer la correspondiente reclamación, no como acreedora, sino como dueña de la mitad de los bienes adquiridos durante el matrimonio.
El demandante, que hace descansar su acción en el ar-tículo 1064 del Código Civil, equivalente al lili del Código Civil Español, no puede atacar el reconocimiento de deuda como fraudulento mientras encuentre medios para cobrar, y como no ha probado que carezca de estos medios ni ha per-seguido todos los bienes de Candelario Quiñones, no tiene derecho a obtener un fallo a su favor.
Refiriéndose a los contratos celebrados en fraude de acree-dores, dice Manresa:
“La sentencia de 24 de Septiembre de 1906 ha dado un concepto general de los contratos celebrados en fraude de acreedores, diciendo que son aquéllos que se celebran con la intención de perjudicar a dichos acreedores en sus derechos, sin que sea lícito ni legal confun-dirlos con los que pueden realizarse sin tal ánimo, aun cuando, por *874consecuencia de ellos, pueda sobrevenir a un acreedor determinado perjuicio, debiendo apreciarse su existencia, o por las presunciones que la ley establece o por el resultado de la prueba que en el juicio se practique.” 8 Manresa, 667.
Y más adelante dice el mismo autor:
“Llegamos, después de lo que acaba de decidirse, a la afirmación de que el primero de los requisitos es la existencia de un crédito: existencia que ba de ser anterior al contrato, aunque la exigibilidad de aquél sea posterior a la fecba de éste, ya que previéndola puede prepararse la insolvencia. La fecba de su crédito y la prioridad respecto a la del contrato, corresponde probarlas, con arreglo a los principios ordinarios, al que intente la acción rescisoria.
“Después se necesitan como requisitos, el fraudé, que supone el propósito de perjudicar al acreedor, y la realidad del perjuicio. El fraude se presume, o por la ley (art. 1297 y sus concordantes), o por un conjunto de pruebas que convenzan de él. Pero no basta el propósito del fraude, porque si, no obstante aquél, el acreedor encuentra medios para cobrar, no puede atacar los contratos como fraudulentos, porque su derecho no llega más lejos de la satisfacción de su interés.” 8 Manresa, 668.
En cuanto al supuesto castigo que Candelario Quiñones quiso imponer a su esposa, conviene aclarar que al condu-cirse de este modo castigaba también a sus hijos, ya que si la deuda era simulada los privaba de parte de su herencia. Y se da el caso de que la esposa y los hijos así castigados, comparecieran en la corte inferior para reconocer la certeza del crédito reclamado por los hermanos López Quiñones. Y es significativo que Candelario se tomase el trabajo de ela-borar una simulación para castigar a su esposa, cuando pudo haber realizado su propósito tomando como base la suma que según su propia confesión en 1931, debía al Dr. González en 4 de mayo de 1929. No hay duda que le hubiese sido más sencillo y fácil reconocer una deuda legítima, obligando a la sociedad de gananciales, que acudiendo a una simulación.
Los demandados presentaron como prueba tres documen-tos que fueron examinados por el perito calígrafo Pedro C. *875Timothée, testigo de la parte demandante. El perito examinó los exhibits 7, 8, y 9, y llegó a la conclusión de que en la firma de los dos primeros son tantas las diferencias comparándo-las con las indubitadas, que no cree fuesen escritas por una misma mano. Con respecto al exhibit No. 9, declara el perito que la terminación de la letra d difiere de la d de la firma indubitada, pero que siendo iguales las otras condiciones, no basta esta diferencia para establecer que estas firmas son be-abas por distintas manos. Refiriéndose a estos documentos la corte inferior se expresa así:
"Otro aspecto de esta evidencia que queremos considerar por ser de suyo interesante, son ciertos documentos aparentemente firmados por Candelario Quiñones, y sobre los cuales se adujo prueba pericial. (Exhbs. 7, 8 y 9). El testigo constató estos documentos con las firmas indubitadas que aparecen beebas por Candelario Quiñones en las contestaciones a los pleitos a que antes hacemos referencia, y cuyas contestaciones están juradas. Un estudio becbo por este juez de estas firmas lo lleva a la conclusión lógica de que las firmas que apa-recen en el exhibit No. 9 no tienen las características de igualdad o similitud de las que aparecen en los exhibits 7 y 8, comparándolas con las que aparecen en las contestaciones juradas; pero estos exhibits 7 y 8 no tienen la importancia que los demandados les quieren dar, y son anteriores también (por lo menos el exhibit No. 8 tiene fecha enero 19 de 1929) al reconocimiento de la deuda hecho en la escritura. En estos documentos no hay confesión expresa de la deuda y están en la misma situación que la escritura de reconocimiento impugnada plena y ampliamente por Candelario Quiñones, de acuerdo con sus contestaciones juradas a las demandas que interpusieron sus sobrinos.”
Las palabras de la corte inferior no parecen estar de acuerdo con lo manifestado por el perito. Con respecto al exhibit No. 9, el perito sólo encuentra cierta diferencia entre la letra d de la firma dubitada y la misma letra de la firma indubitada. El tribunal sentenciador nota que las firmas que aparecen en dicho documento no tienen las características de igualdad o similitud de las que aparecen en los exhibits 7 y *8768, comparándolas con las que aparecen en los documentos in-dubitados. De manera que en la firma de los exhibits 7 y 8 donde el perito encuentra tantas diferencias, comparándolas con las indubitadas, la corte observa características de igual-dad o similitud, haciendo la misma comparación.
No hemos visto los documentos originales porque no han sido elevados a este tribunal. Hemos leído las copias que obran en los autos y a decir verdad su lectura no ha dejado en nuestro ánimo una impresión de falsedad. Respetamos, no obstante, lo dicho por el perito que examinó los documen-tos y creemos, como la corte inferior, que los referidos do-cumentos no tienen la importancia que se les atribuye. No transcribimos estos documentos porque están redactados en un lenguaje muy difícil de entender y porque no queremos dar mayor extensión a esta opinión que se va haciendo de-masiado larga. Ahí están dichos documentos, que hablan por sí mismos, en los autos, que hemos visto y examinado cuida-dosamente y que a nuestro juicio no pueden trasmitir otra impresión a un observador imparcial que la que dejamos apuntada.
 Pasamos a discutir ahora la cuestión fundamental, que es la que se relaciona con la rescisión o nulidad de un contrato. Si no estamos equivocados, el demandante solicita la nulidad del reconocimiento de deuda a través del artículo 1064 del Código Civil y cita en su apoyo además de este artículo, otros que se relacionan con la acción rescisoria.
El demandante dice en su alegato que la acción ejercitada tiene por objeto impugnar las actuaciones que el deudor Can-delario Quiñones ha realizado en fraude de su derecho, y que tal acción tiene su fundamento y está expresamente autori-zada por el artículo 1064 del Código Civil, que copia dos ve-ces en dicho alegato. Luego dice que este precepto está re-lacionado y concuerda con los artículos 1243, número 3°., y 1249 del mismo código, equivalentes a los 1291 y 1297 del *877Código Civil español respectivamente. Los artículos copia-dos por el demandante en sn alegato, en lo pertinente, dicen así:
“Art. 1243. Son rescindióles:
“Los contratos celebrados en frande de acreedores, cuando éstos no puedan de otro modo cobrar lo que se les deba.
“Art. 1249. Se presumen celebrados en frande de acreedores todos aquellos contratos en que el acreedor enajenare bienes a título gra-tuito. ’ ’
Arguye el demandante que de acuerdo con el artículo 1064 y el 1243 en su inciso tercero, “es preciso alegar y probar que el demandante acreedor ba perseguido los bienes del deu-dor y que no puede cobrar de otro modo lo que se le debe.”
En las últimas páginas de su alegato dice el demandante que ‘ ‘ la acción principal y fundamental, causa de su demanda, es la de nulidad de un contrato y de las sentencias que del mismo se derivaron, siendo tal acción la que reconocen los artículos 1252 y 1254 de nuestro Oódigo Civil.”
Como se ve, el demandante solicita la nulidad del recono-cimiento de deuda y las sentencias dictadas a favor de los demandados, pero se acoge a los artículos 1064 y 1243, inciso tercero, del Código Civil, que tratan de la acción rescisoria, declara que el fundamento legal de su acción es el citado ar-tículo 1064 y dice además que el fundamento de la demanda es la nulidad, siendo esta acción reconocida en los artículos 1252 y 1254 del Código Civil, que tratan de la nulidad, cuya acción pueden ejercitar los obligados principal y subsidiaria-mente en virtud de un contrato. En un alegato adicional apunta el demandante que “aplicando por analogía la doc-trina sentada por este tribunal en el caso de Cabassa v. Nadal, 23 D.P.E. 744, en que se declaró ‘que una acción de nu-lidad de matrimonio no es incompatible con'la de divorció porque se derivan del mismo acto y tienden al mismo fin,’ *878puede sostenerse que en este caso la acción de nulidad ejer-citada no es incompatible con la de rescisión.”
De toda esta argumentación nosotros deducimos que el demandante ejercita la acción de nulidad a través del artículo 1064 del Código Civil. ' A nuestro juicio, la acción que de acuerdo con este artículo puede ejercitar el acreedor para impugnar los actos que el deudor baya realizado en fraude de su derecho es de carácter rescisorio. Así lo declaran los comentaristas Scaevola y Manresa. El primero de estos co-mentaristas se expresa así en el tomo 20, página 978, de sus “Comentarios al Código Civil”:
“Por último, los acreedores pueden ejercer también la acción de nulidad, como uno de tantos derechos de su deudor, usando de la facultad que les concede el artículo lili del Código: así lo ha decla-rado el Tribunal Supremo, - incidentalmente, en su Sentencia de 11 de Noviembre de 1895. Nuestra opinión, sin embargo, difiere. El artículo lili del Código concede, efectivamente, acción al acreedor para ejercitar, con el exclusivo fin de cobrar lo que se le debe, todos los derechos y acciones del deudor, exceptuando los que son inherentes a su persona; pero estas acciones o han de ser contra acreedores del deudor o contra terceros por trasmisiones fraudulentas, siendo evidente que las acciones contra estos últimos son por su naturaleza rescisorias y no. de- nulidad. ’■'
Comentando el inciso tercero del artículo 1291 del Código Civil español, equivalente al 1243 de nuestro código, dice Manresa :
“Quizás de todas las declaraciones de este artículo, ninguna haya tan general como la del número tercero, y por ello, a pesar de que es la más interesante sin duda y la más .complicada hipótesis de las enumeradas, la explicación a ella relativa la hemos de hacer con ocasión de los artículos siguientes, o sea del 1294, 1295 y del 1297.
“Aquí, a más de señalar la base que este número encuentra en el art. lili, debemos deducir dos consecuencias, importantes ambas, fundadas en la misma generalidad del precepto, cuyo desenvolvi-miento se deja para el art. 1297. La una es, que como el patrimonio del deudor comprende bienes y derechos, y el fraude puede come-*879terse también con relación a éstos, son rescindibles en principio los actos por los cnales se renuncie a un crédito, verbigracia, la condona-ción. La otra consecuencia es que en la misma generalidad de este precepto se basa la admisión de presunciones particulares de fraude, distintas de las que enumera el art. 1297, pues como dice la sentencia de 25 de Octubre de 1895, ‘los contratos fraudulentos y simulados son rescindibles, conforme al número tercero del art. 1291 del Código Civil, y declarándolo así la sentencia, carece de virtualidad la infrac-ción por aplicación indebida de los artículos 40 de la Ley Hipote-caria y 1297 del Código, que sólo establecen presunciones de fraude, mediante las cuales .se llega al mismo resultado.’ ” 8 Manresa, 667.
El mismo comentarista, refiriéndose al artículo 1297, equi-valente al 1249 de nuestro Código Civil, se expresa así: •
“En este punto sólo nos toca advertir, que así como son rescin-dibles las donaciones de bienes, lo son también las remisiones que el deudor otorgue a los que de él lo fueren, y esto, ya por la analogía legalmente declarada entre la condonación y las donaciones, ya por-que los bienes comprenden a este efecto todo derecho no personalí-simo del deudor, ya porque el artículo lili, base de esta materia, comprende indistintamente cosas y créditos.
“El supuesto más frecuente en las enajenaciones en fraude de acreedores, no es el de las trasmisiones a título gratuito, así expresado en aquéllas, sino el de enajenaciones supuestas o reales, pero hechas gratuitamente, de ordinario a los probables herederos del deudor, y disfrazadas como enajenaciones a título oneroso. Para éstas, el pre-cepto aplicable no es en realidad el párrafo segundo de este artículo, que se refiere a trasmisiones hechas efectivamente a título oneroso, sino el primero, una vez que se pruebe la simulación cometida, lo cual incumbe al acreedor que ejercita la acción rescisoria. Que éste es el caso más frecuente, lo revela el que casi todos los litigios se refieren, en este particular, a contratos simulados y la aplicación del párrafo primero de este artículo es de rigor, ya porque la realidad una vez conocida se sobrepone a la ficción, ya porque la presunción de fraude se refuerza probándose la simulación, ya porque mediante ésta, el adquirente revela su complicidad y no cabe que. alegue la protección de la Ley Hipotecaria, resultando en todo esto que en tales casos hay una dificultad de prueba para el acreedor, vencida la cual, la aplica-*880ción de los preceptos legales y la eficacia de su derecho se imponen. ’ ’ 8 Manresa, 685.
De acuerdo con los comentaristas citados, el acreedor que desee impugnar los actos realizados en fraude de su derecho, acogiéndose al artículo lili del Código Civil Español, equiva-lente al 1064 de nuestro código, edición 1930, debe utilizar la acción rescisoria. El demandante parece entender que puede ejercitar la acción de nulidad armonizando este artículo con el 1254 del Código Civil, ed. 1930, según el cual pueden ejer-citar la acción de nulidad de los contratos los obligados principal o subsidiariamente en virtud de ellos. Con respecto a las personas que pueden ejercitar esta acción, los comenta-ristas y el Tribunal Supremo de España no están completa-mente de acuerdo. Scaevola compara la sentencia de 23 de septiembre de 1895 que reconoce el derecho del tercero para reclamar la nulidad de los contratos que le pei'judican, con la sentencia de 18 de abril de 1901, que declara que sólo los contratantes y sus representantes o sucesores tienen acción para impugnar la validez, y dice que la última es más con-forme al código, puesto que limita el ejercicio de la acción a la esfera de las personas mismas obligadas por el contrato, pero arguye que, a despecho del tenor literal del código, la primera es buena en términos generales y propone, para ar-monizar ambas teorías, la solución que a continuación se ex-presa :
“Sostener en absoluto la limitación del artículo 1302, reduciendo el derecho a los obligados por el contrato, traería graves injusticias mediante posibles y sencillas confabulaciones; y cuando esto no fuera, por considerarse que todas o la mayor parte de tales injusticias, como sucedía en el caso de la Sentencia de 23 de Septiembre de 1895, tendrían más natural remedio en la rescisión por fraude de acreedores que en la nulidad, según hicimos notar en nuestra obra de Jurispru-dencia del Código Civil, siempre resultaría, de la referida limitación, la posibilidad de hacer sufrir a una tercera persona, sin concederla derecho de protesta, las consecuencias, por ejemplo, de un contrato inmoral. Esto impone la necesidad de habilitar a los terceros para *881el ejercicio de la acción, como en dicha sentencia se reconoce; pero sin dejar de tener .también en consideración que la facultad de estos terceros no puede llegar al extremo de menoscabar la que las partes contratantes tienen, en ciertos casos, para confirmar y convalidar sus convenciones nulas.
“Basta aplicar las conclusiones que obtuvimos en el comentario precedente para resolver de una manera muy clara y muy justa difi-cultad aparentemente tan grave. Hay contratos, hemos dicho, que se declaran nulos aun sin contradecir el interés general, por consi-deración a la situación de los contratantes, en que, por lo tanto, el perjudicado por ellos, así puede dejar pasar el lapso de la acción sin reclamar la invalidez de lo convenido, como lo puede ratificar expresamente. A estos contratos, que hemos calificado de anulables y convalidables, no puede llegar la oposición de las terceras personas sin contradecir los más importantes fundamentos de la nulidad. Pero en aquellos otros convenios en los que se ha atentado al interés pú-blico, en que la causa de nulidad es permanente, definitiva e irremediable, en que la ley no puede reconocer la existencia jurídica de la estipulación, ni sancionar tampoco sus consecuencias, ¿quién duda de que podrá la tercera persona interesada oponerse al contrato, cuando de su subsistencia se le siga perjuicio ? Todo, pues, se reduce, una vez más, a que la nulidad se halle impuesta por razones de interés público o a que dependa de motivos de utilidad del contra-tante; en el segundo caso, único que generalmente tuvo a la vista el legislador al tratar de la nulidad, la acción no corresponde sino a las personas obligadas, según determina el artículo 1302; en el primero, toda persona interesada, aun siendo extraña a la celebra-ción del contrato, podrá pedir y obtener la declaración de invalidez. ’’ Scaevola, Comentarios al Código Civil, tomo 20, pág. 976.
Manresa expone sn criterio del modo siguiente:
“Tiene declarado la jurisprudencia en sentencia de 18 de abril de 1901, de acuerdo con la regla aquí formulada, que ‘quien no ha sido parte en un contrato, ni tiene causa ni representación de los que intervinieron en él, es evidente, conforme a lo dispuesto en los ar-tículos 1257 y 1302 del Código Civil, que carece de acción y perso-nalidad para impugnar la validez de aquél.’
“El problema más interesante en este punto es si puede ejercitar la acción de nulidad quien, sin ser obligado en ningún concepto, es *882perjudicado en sus derechos respecto a uno de los contratantes, si se atribuye eficacia al contrato nulo por éste celebrado. En este; punto, que en rigor consiste en saber si este artículo tiene carácter limitativo, o, por el contrario, permite a los perjudicádos por el con-trato intentar la acción de que se trata, y si, por tanto, los acreedores burlados tienen como medio de defensa, a más de la acción rescisoria, la de nulidad, parece deducirse esto último de la sentencia de 23 de septiembre de 1895, en la cual se reconoce a un legatario la acción de nulidad, para defender la eficacia de su legado, de contratos simu-lados, celebrados por un heredero, y antes apoderado del causante, declarándose que ‘el art. 1302, al establecer que pueden ejercitar la acción de nulidad de los contratos obligados principal o subsidiaria-mente en virtud de ellos, no excluye el derecho de ejercitarla aquellos terceros a quienes perjudica la obligación; remedio que, por tanto, ha de alcanzar en buena lógica al que ve burlado su derecho de lega-tario por créditos que consideraba y resultan simulados.’
“Otros muchos fallos (y entre ellos, los de 8 de Julio y 12 de Octubre de 1916, 8 de Octubre de 1919, 12 de Noviembre de 1920, 30 de Mayo de 1925 y 20 de Noviembre de 1926), declaran, en igual sentido, que si bien este artículo 1302 no establece el derecho de terceras personas a ejercitar la acción de nulidad de los contratos, tampoco los niega,' por lo cual no sólo están facultados para ejercitar dicha acción los obligados principal o subsidiariamente a virtud de tales contratos, sino también los terceros a quienes perjudique la obli-gación.
“Pero otras sentencias, como las de 18 de Diciembre de 1901 y 23 de Noviembre de 1903, declaran, por el contrario, de un modo bien terminante, que sólo las personas obligadas principal o subsi-diariamente por virtud de un contrato, pueden entablar la acción de nulidad.
“Nosotros estimamos que ésta es la única interpretación que se .deduce.rectamente del art. 1302. Los terceros.no necesitan la acción de nuliadd a que este artículo se refiere. O el contrato les perjudica realmente o no. Si les perjudica, válido o nulo el acto o contrato, pueden entablar la acción rescisoria. Si no les perjudica, sea nulo o válido, no pueden tener en el asunto ningún interés.” 8 Manresa, 107.
Así se expresan los dos ilustres comentaristas. Manresa, a pesár de las últimas decisiones del Tribunal Supremo de España declarando' que si bien el código no establece el' de-*883reelio de tercera persona para ejercitar la acción de nnlidad de los contratos, tampoco lo niega, mantiene el criterio de qne sólo las personas obligadas principal y subsidiariamente por virtud de un contrato pueden ejercitar la referida acción de nulidad. Este criterio parece ser el que más se ajusta a la letra del código. El mismo Scaevola, que así lo reconoce, propone, para conciliar ambas teorías, que se autorice la ac-ción de nulidad por un tercero cuando se imponga por razones de interés público, y por las personas obligadas exclusiva-mente, según determina el artículo 1302 del Código Civil Es-pañol, cuando la nulidad dependa de motivos de utilidad del contratante. El artículo 1294 de nuestro Código Civil espe-cifica las personas que tienen derecho a ejercitar la acción de nulidad. Excluye esta disposición expresa del código a las personas que no quedan obligadas principal y subsidiaria-mente por el contrato? Cuestión es ésta que no resolvemos en el presente caso por no ser necesario para llegar a una solución. Ya se trate de una acción rescisoria o de nulidad, es preciso que el demandante demuestre su interés para que pueda establecerse su derecho. El interés surge del perjuicio. Para el ejercicio de cualquiera de estas acciones se necesita que se haya irrogado un perjuicio. Sea nulo o válido el con-trato, si no perjudica al acreedor no puede existir un derecho de acción. En este caso no se ha demostrado el valor de los bienes de Candelario Quiñones ni ahora ni cuando se llevó a cabo el reconocimiento de deuda, ni se han perseguido todos sus bienes. Si no sabemos el valor de los referidos: bienes, X cómo podemos apreciar que el demandante ha sido perjudi-cado? Si el acreedor no demuestra que no tiene medios de cobrar, no puede decirse que hay un perjuicio. Sus derechos no pueden ir más allá de su interés. La realidad del per-juicio, como muy bien dice Manresa, se aprecia por la impo-sibilidad del pago.

No ha lugar a la reconsideración solicitada.

El Juez Asociado Señor Wolf .está conforme con el resul-tado.